This court has repeatedly ruled, as well as written, that, in observance of the duty of supervision of the pronouncements of the Court of Appeals, laid upon the Supreme Court by section 140 of the Constitution, the Supreme Court will not, under any circumstances, review or revise the findings or conclusions of the Court of Appeals upon matters or issues of fact only, nor review or revise its findings or conclusions of fact only with the view to the ascertainment or determination of the question whether legal principles applied by the Court of Appeals to the decision of an appeal should have been applied thereto. Postal Tel. Co. v. Minderhout, 195 Ala. 420,2 where a number of our deliverances are quoted and cited. I can see no good reason to except this application for certiorari from the rule so often set down and applied here. The Court of Appeals held that the instruction referred to in the majority opinion was well drawn because the evidence did not afford any basis for the ascertainment of compensatory damages, in which case nominal damages only could be assessed and awarded. In my opinion this is as plain an instance of a finding of fact, within the rule of review before restated, as could be imagined. There is no declaration of law in it. The law, viz. the rule for the admeasurement of damages, was correctly stated; and the conclusion of the Court of Appeals in dealing with this instruction was, simply and only, that the evidence did not afford the necessary data to entitle the plaintiff to have submitted to the jury's determination the issue of compensatory damages vel non, and the amount thereof.
The application of the before stated rule of review cannot be properly denied in this instance unless a new rule, qualifying that one, is made, to this effect: That where the Court of Appeals in its opinion recites the facts upon which it rests a finding or conclusion, then that finding or conclusion becomes, on certiorari to this court, a question of law, thereupon and thereby taking the question without the reiterated rule of review that this court has so often approved and applied in denying petitions for writs of certiorari to the Court of Appeals. Such a modification is, in my judgment, manifestly unsound and unwise. It would make the review here depend entirely upon whether the Court of Appeals recited in its opinion the basis of fact for its finding or conclusion. If that court did not see proper to include such recitals in its opinion, the modification indicated would be denied application in the concrete case because of the mere fact that the basis therefor was not afforded by the recitals of the opinion of the Court of Appeals. The impossibility of practically administering such a rule should, itself and alone, forbid its acceptance. To say to one litigant, You may have review of a finding or conclusion of fact, or of the interpretation of facts, by the Court of Appeals because the Court of Appeals has seen fit to set out the facts in its opinion, and to say another litigant, You cannot have like review of a finding or conclusion of fact because the Court of Appeals has not set out in its opinion the facts upon which its finding or conclusion of fact is based, seems to me to be justified by no sound reason.
My judgment is that, according to the heretofore established rule in this court, the review here sought should be denied.
2 71 So. 91.